            Case 5:20-cv-00105-FB Document 1 Filed 01/28/20 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

RAYNALDO CASTRO AND                          §
LORRAINE CASTRO, INDIVIDUALLY                §
AND ON BEHALF OF THE ESTATE OF               §
PAUL WAYNE CASTRO                            §     CIVIL ACTION NO. 5:20-CV-105
                                             §
VS.                                          §
                                             §     JURY TRIAL DEMANDED
THE GEO GROUP, INC.                          §


                       PLAINTIFFS’ ORIGINAL COMPLAINT
TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

        1. Now come Raynaldo Castro and Lorraine Castro, Individually and on

Behalf of the Estate of Paul Wayne Castro, complaining of Defendant The GEO

Group Inc. may be served with process by serving its registered agent, Corporate

Creations Network, Inc., 5444 Westheimer # 1000, Houston, TX 77056, by private

process.

        2. Venue is appropriate in this court as all the events complained of herein

took place in Val Verde County, Texas.

        3. At all relevant times, Paul Wayne Castro (“Castro” hereinafter) was

incarcerated at the Val Verde Correctional Facility operated by the Defendant The

GEO Group, Inc. (“GEO” hereinfter). Shortly after midnight, on March 11, 2019,

he was found hanging in his jail cell unresponsive. He was taken to Val Verde

Regional Medical Center, where he was placed on life support, and subsequently

died.

        4. Plaintiffs bring this suit, in part, pursuant to 42 U.S.C. §1983 for the

deprivation of rights, privileges or immunities secured by the Constitution. In this

regard, Plaintiffs would demonstrate that the Defendant acted under color of a

statute, ordinance, regulation, custom or usage of the State of Texas or the United


Plaintiffs’ Original Complaint                                              Page 1
             Case 5:20-cv-00105-FB Document 1 Filed 01/28/20 Page 2 of 5



States of America. Plaintiffs would demonstrate that the Decedent had a history

of suicidal ideation and had previously attempted suicide which was known to

employees of the Defendant. The Decedent specifically addressed employees of the

Defendant shortly before his death, that he intended to hurt himself, and no

precaution were put in place to address that possibility. In addition, Plaintiffs

would demonstrate that the Defendant was negligent in failing to train its

employees in addressing medical needs for suicidal detainees.

        5. Plaintiffs bring this suit alleging negligence against the Defendant. Paul

Wayne Castro was in the care and custody of the Val Verde Correctional Institute,

owned and operated by the Defendant. GEO had overall management of the jail

and responsible for the day to day operations. Castro was found dead while

supposedly being monitored by GEO and its personnel and his death was caused

by specific breaches of duty by Defendant GEO. Specifically an employee of GEO

noticed that the lens on the camera monitoring Castro was blurry but did nothing

to correct it. Said employee was uncertain if Castro was on suicide watch or not,

an act of negligence unto itself, indicating negligent supervision, training and

instruction. Said employee also noticed Castro standing on the toilet looking at

the air vent. An officer observed Castro in his cell with a sheet around his neck.

Later Castro was found hanging from by a sheet around his neck.

        6. Plaintiffs herein would demonstrate that the Defendant was negligent in

various regards, which negligence was a proximate cause of the occurrence in

question, and Plaintiffs’ injuries and damages in an amount in excess of the

minimum jurisdiction of the Court, and in excess of $1,000,000.00 as follows:

        a.      In failing to properly monitor Paul Wayne Castro;

        b.      In failing to clean the lens in question; and

        c.      In failing to timely intervene in Paul Wayne Castro’s suicide attempt.


Plaintiffs’ Original Complaint                                                Page 2
             Case 5:20-cv-00105-FB Document 1 Filed 01/28/20 Page 3 of 5




        7. This cause of actions is brought on behalf of the Raynaldo and Lorraine

Castro under Section 71.021 of the Texas Civil Practice and Remedies Code, more

commonly referred to as the “Survival Statute,” for the conscious physical pain

and mental anguish suffered by the Decedent during the period of time he lived

following the accident; for the reasonable amount of expenses for the funeral and

burial of Paul Wayne Castro; and for the loss of enjoyment of life which he would

have had, except for the statutory violations and negligent conduct of Defendant

herein.
        This cause of action is also brought under Section 71.002 et. seq. of the

Texas Civil Practice and Remedies Code, more commonly referred to as the

“Wrongful Death Act” to recover on behalf of all of the statutory beneficiaries of

Paul Wayne Castro as set forth in Section 71.004.

        8. The Plaintiffs, on Behalf of the Estate of Paul Wayne Castro, are entitled

to the following legal damages because of the death of Paul Wayne Castro:

        a.      Conscious pain and suffering experienced prior to his death;

        b.      Mental anguish experienced prior to his death;

        c.      Medical expenses; and

        d.      Funeral and burial expenses.

        All of the above enumerated damages were proximately caused by the

negligence of the Defendant and/or its servants, representatives, agents and/or

employees, acting within the course and scope of their employment and/or

agency. Based on the foregoing, all of the Plaintiffs plead for an amount of actual

damages which the jury deems reasonable under the circumstances, which is in

excess of the minimum jurisdictional limits of this Court.



Plaintiffs’ Original Complaint                                                 Page 3
             Case 5:20-cv-00105-FB Document 1 Filed 01/28/20 Page 4 of 5




        Plaintiffs, Raynaldo and Lorraine Castro are entitled to at least the following

legal damages as a result of the conduct of the Defendant:

        a.      Loss of consortium, love, affection, companionship, society, support,
                counsel, guidance and contributions suffered, in the past, as a result
                of the death of their son;

        b.      Loss of consortium, love, affection, society, support, counsel,
                guidance and contributions that, in reasonable probability, will be
                suffered in the future as a result of the death of their son;

        c.      The grief, bereavement, emotional pain, mental anguish, torment and
                suffering experienced, in the past, because of the death of their son;
                and

        d.      The grief, bereavement, emotional pain, mental anguish, torment and
                suffering, in reasonable probability, they will suffer in the future as
                a result of the death of their son.

        Each of the foregoing items of damage are in excess of the minimum

jurisdictional limits of the Court.

        9. Plaintiffs herein would demonstrate that notice has been properly sent

herein.

        10. Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs

demand a trial by jury on all issues triable by jury.

        WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that citation and

notice issue in accordance with the law; that Plaintiffs recover their actual

damages; that Plaintiffs recover costs of this proceeding; that Plaintiffs recover

prejudgment and postjudgment interest at the maximum rates and in the greatest

amounts permissible under law; and that Plaintiffs have such other and further

relief to which they may be justly entitled.




Plaintiffs’ Original Complaint                                                 Page 4
            Case 5:20-cv-00105-FB Document 1 Filed 01/28/20 Page 5 of 5




                                      Respectfully submitted,

                                      THOMAS C. HALL, P.C.



                                            /s/ Thomas C. Hall
                                      By:   _____________________________
                                            Thomas C. Hall
                                            110 Broadway, Suite 550
                                            San Antonio, TX 78205
                                            State Bar # : 08774550
                                            Facsimile: 210/222-1156
                                            Email: hall@tomhall-lawyer.com and
                                            rachelle@tomhall-lawyer.com
                                            Telephone: 210/222-2000
                                            ATTORNEYS FOR PLAINTIFFS




Plaintiffs’ Original Complaint                                            Page 5
